                 Case 19-11626-KG              Doc 657       Filed 12/09/19         Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                        )
In re:                                                                  )    Chapter 11
                                                                        )
PES HOLDINGS, LLC, et al.,1                                             )    Case No. 19-11626 (KG)
                                                                        )
                                   Debtors.                             )    (Jointly Administered)
                                                                        )
                                                                        )    Re: Docket No. 589

                  ORDER (I) EXTENDING THE DEBTORS’
           EXCLUSIVITY PERIOD TO FILE A CHAPTER 11 PLAN AND
    SOLICIT ACCEPTANCES THEREOF AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the

exclusivity period for the Debtors to file a chapter 11 plan and solicit votes thereon and (b)

granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

the Motion were appropriate under the circumstances and no other notice need be provided; and

this Court having reviewed the Motion and having heard the statements in support of the relief
1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
    Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
    Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
    service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2   Capitalized terms used but not defined herein have the meanings given to such terms in the Motion.
               Case 19-11626-KG         Doc 657      Filed 12/09/19    Page 2 of 3



requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors’ Filing Exclusivity Period for each Debtor is extended through and

including April 15, 2020.

       2.      The Debtors’ Solicitation Exclusivity Period for each Debtor is extended through

and including April 15, 2020.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this

Court such additional and further extensions of the Exclusivity Periods within which to file and

solicit acceptance of a plan of reorganization as may be necessary or appropriate.

       4.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       5.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
               Case 19-11626-KG        Doc 657       Filed 12/09/19    Page 3 of 3



       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: December 9th, 2019                 KEVIN GROSS
      Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
                                                 3
